Per Curiam.
In October, 1949, Edward M. McFerran petitioned the superior court for King county for a writ of prohibition restraining Evangeline Starr from hearing a case. A hearing was had and a decree entered prohibiting the justice from trying the cause. The case was then appealed to this court.
Respondent has moved to dismiss the appeal upon the ground that the statement of facts was not filed within the period of time provided by Rules 9 and 10, Rules of the Supreme Court, 18 Wn. (2d) 9-a and 11-a.
The record discloses that the statement of facts was not filed as provided by the rules. Therefore, it is necessary to dismiss the appeal. It is so ordered.